 


110 HR 601 IH: FAFSA Fix for Homeless Kids Act
U.S. House of Representatives
2007-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 601 
IN THE HOUSE OF REPRESENTATIVES 
 
January 22, 2007 
Mrs. Biggert (for herself and Mr. Hinojosa) introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To expand the definition of independent student in the Higher Education Act of 1965 to include homeless youth. 
 
 
1.Short titleThis Act may be cited as the FAFSA Fix for Homeless Kids Act. 
2.Homeless youth included in definition of independent studentSection 480(d) of the Higher Education Act of 1965 (20 U.S.C. 1087vv(d)) is amended— 
(1)by redesignating paragraphs (6) and (7) as paragraphs (7) and (8), respectively; and 
(2)by inserting after paragraph (5) the following new paragraph: 
 
(6)has been verified as both a homeless child or youth and an unaccompanied youth, as such terms are defined in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a), during the school year in which the application for financial assistance is submitted, by— 
(A)a local educational agency liaison for homeless children and youths, as designated under section 722(g)(1)(J)(ii) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11432(g)(1)(J)(ii));  
(B)a director of a homeless shelter, transitional shelter, or independent living program; or  
(C)a financial aid administrator;. 
 
